UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A (RULE 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by 14a-6(e)(2)) o Definitive Proxy Statement þ Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 ANTHERA PHARMACEUTICALS, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Dear Fellow Shareholders, The coming year promises to be exciting.Since 2012, we have been working relentlessly to transform our company by advancing both blisibimod, and more recently, Sollpura, into final stage clinical studies and closer to patients. Throughout 2015 we made remarkable strides in advancing our goal of developing therapies we believe will change the lives of people with autoimmune diseases and cystic fibrosis. We initiated the SOLUTION Phase 3 registration study of Sollpura™ (liprotamase) capsules in patients with exocrine pancreatic insufficiency with the support of a grant from Cystic Fibrosis Foundation Therapeutics (“CFFT).Later this year we will begin studies with a sachet powder form of Sollpura™ for administration to young children or those who would like the convenience of a liquid enzyme replacement option. We completed the enrollment of our first Phase 3 study of blisibimod, CHABLIS-SC1, in systemic lupus erythematous (“SLE”) and continue to gear up our second Phase 3 study in SLE later this year.Our BRIGHT-SC proof of concept study in patients with IgA nephropathy will report data later this year following the termination of our partnership in Japan.We strengthened our balance sheet through public placements of common stock, cost reimbursement from our partner in Japan, and a research award from CFFT.As a result of these efforts, we are well positioned to fund our clinical programs through all the inflection points in 2016. We remain exceedingly thankful to the doctors, nurses, researchers, patients and their friends and families who have contributed their time, energy, and passion into developing new hope for people in need.I encourage you to read through our recent 10-K filing to understand further the dramatic strides we have made since 2012, throughout 2015 and excitedly, what lies ahead in 2016 – It will be a transformational year! Paul
